               Case 3:18-cv-01587-JD Document 127 Filed 10/10/19 Page 1 of 5



   JOSEPH H. HUNT
 1 Assistant Attorney General
   Civil Division
 2 AUGUST E. FLENTJE
   Special Counsel
 3 WILLIAM C. PEACHEY
   Director, Office of Immigration Litigation
 4 District Court Section
   SAMUEL GO
 5 Senior Litigation Counsel, Office of Immigration Litigation
   District Court Section
 6 NICOLE GRANT
   P. ANGEL MARTINEZ
 7 DAVID KIM
   Trial Attorneys, Office of Immigration Litigation
 8
           Ben Franklin Station, P.O. Box 878
 9         Washington, D.C. 20044
           Telephone: (202) 532-4094
10         Email: david.kim4@usdoj.gov
11 Attorneys for Federal Defendants

12                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14   PARS EQUALITY CENTER, et al.,                 )
                                                   ) CASE Nos. 18-cv-7818-JD
15           Plaintiffs,                           )           18-cv-1587-JD
                                                   )
16      v.                                         )
                                                   ) DEFENDANTS’ RESPONSE TO PLAINTIFFS’
17   MIKE POMPEO, et al.,                          ) NOTICE OF SUPPLEMENTAL AUTHORITY
                                                   )
18           Defendants.                           )
                                                   )
19           and
20   FARANGIS EMAMI, et al.,
21           Plaintiffs,
22      v.
23   KIRSTJEN NIELSEN, et al.,
24           Defendants.
25

26

27

28 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY - 1
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
               Case 3:18-cv-01587-JD Document 127 Filed 10/10/19 Page 2 of 5




 1          Defendants submit this response to Plaintiffs’ notice of a recent decision in Mayor and City

 2 Council of Baltimore v. Donald J. Trump, et al. (“Baltimore”), No. 18-cv-03636-SAG (D. Md. Sept. 20,

 3 2019). At the heart of that case is an update to the Foreign Affairs Manual (“FAM”) affecting how consular

 4 officers assess whether an applicant is ineligible for a visa under 8 U.S.C. § 1182(a)(4), based on a

 5 likelihood at any time to become a “public charge.” Contrary to Plaintiffs’ assertion, Baltimore does not

 6 implicate any of the legal issues under review by this Court. To the extent that any association can be

 7 drawn, it is only incidental, limited to the fact that each case broadly concerns decisions made by consular

 8 officers. Beyond that, none of the discrete findings in Baltimore have any bearing on this case, and the

 9 Court should discount Plaintiffs’ notice of supplemental authority accordingly.

10          Plaintiffs contend that the decision in Baltimore is relevant for four reasons, but a proper reading

11 confutes that claim. First, although the Baltimore court did rule that 5 U.S.C. § 701 does not bar review

12 of the plaintiff’s claims regarding the FAM update under the Administrative Procedure Act (“APA”), the

13 conditions on which the court premised its ruling are altogether absent here. In Baltimore, the court found

14 the plaintiffs’ claims to be reviewable because (1) “the APA specifies procedures that agencies must

15 follow when engaging in ‘substantive’ or ‘legislative’ rulemaking,” and (2) “the [Immigration and

16 Nationality Act] provides a meaningful standard against which to assess whether the FAM change is

17 arbitrary and capricious.” Baltimore, Dkt. No. 59, at 45. Neither ground exists in this case. As Defendants

18 have explained, the Proclamation is not a legislative rule of any kind, and, unlike the FAM change in

19 Baltimore, does not alter any existing administrative scheme. See Pars Equality Center, Dkt. No. 78, at

20 10. The Proclamation, instead, was created by the President as a foreign policy tool to remedy “ongoing

21 deficiencies” in the vetting protocols of certain identified countries. See Trump v. Hawaii, 138 S. Ct. 2392,

22 2399 (2018). Thus, the Proclamation—issued as it was solely pursuant to the President’s authority to

23 suspend entry of “any class” of aliens, 8 U.S.C. § 1182(f)—is not the product of any substantive or

24 legislative rulemaking, nor was the President, in devising the Proclamation, subject to the APA’s

25 procedures. Cf. Franklin v. Massachusetts, 505 U.S. 788 (1992) (“[T]he final action complained of is that

26 of the President, and the President is not an agency within the meaning of the Act. Accordingly, there is

27 no final agency action that may be reviewed under the APA standards.” (emphasis added)). Further, as

28 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY - 2
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
               Case 3:18-cv-01587-JD Document 127 Filed 10/10/19 Page 3 of 5




 1 Defendants explained in their motion for summary judgment, see Pars Equality Center, Dkt. No. 120, at

 2 9, because the President, in exercising his broad mandate to govern entry into the United States, was the

 3 Proclamation’s exclusive author, there is no “meaningful standard” against which the Proclamation—

 4 including the implementation of the waiver process—can be judged. See Heckler v. Chaney, 470 U.S. 821,

 5 821 (1985). In short, where this case involves neither rulemaking nor any meaningful standards against

 6 which to judge the President’s exercise of broad authority under 8 U.S.C. § 1182(f), it is incorrect that

 7 Baltimore supports a finding of reviewability in these actions.

 8          Second, the Baltimore court’s ruling on finality is also not pertinent to this case. As Defendants

 9 have consistently noted, Plaintiffs have failed to identify a discrete agency action to challenge. Instead,

10 they surmise that the government’s implementation of the waiver provisions is, in its entirety, a sham

11 because the percentage of waiver grants seems to them too low—notwithstanding that the specific number

12 of waivers granted is legally irrelevant to whether or not the waiver process as set out in the Proclamation

13 exists, and that the cumulative number of visas issued pursuant to a waiver has risen steadily over time.

14 See Emami, Dkt. No. 124. But even if Plaintiffs’ complaint were viewed as a systematic challenge to the

15 waiver process, it is unclear from their notice how Baltimore supports their claim of finality. If anything,

16 that court’s opinion only underscores the point that Defendants have been making from the outset of this

17 case that “an agency action is final if it (1) marks the consummation of the agency’s decisionmaking

18 process and (2) is an action by which rights or obligations have been determined, or from which legal

19 consequences will flow.” Baltimore, Dkt. No. 59, at 50 (internal quotation marks and formatting omitted).

20 Here, as part of their Accardi claim, Plaintiffs contend that the State Department’s waiver guidance can

21 be regarded as a final agency action. See Emami, Dkt. No. 104, at 3-4. Defendants, however, have

22 explained that such guidance does not “complete” the Proclamation in any way, but simply serves to

23 illustrate how the broadly worded waiver provisions may be applied, and that it is the individualized

24 waiver assessments of consular officers that give the provisions actual effect. See Emami, Dkt. No. 107,

25 at 4. Likewise, because the guidance functions strictly as a reference for consular officers—without adding

26 to or otherwise altering the substance of the waiver criteria—it is incapable of dictating the outcome in

27 any one case; that is to say, no legal consequences can actually flow from the guidance. See id.

28 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY - 3
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
               Case 3:18-cv-01587-JD Document 127 Filed 10/10/19 Page 4 of 5




 1          Third, with regard to notice-and-comment rulemaking procedures, it bears repeating that the

 2 Proclamation is not a rule—either substantive or procedural—and does not alter any existing regulatory

 3 scheme. Thus, 5 U.S.C. § 553 is inapplicable to the waiver provisions, which give rise to no occasion for

 4 notice-and-comment rulemaking. The decision in Baltimore does nothing to alter this conclusion: In that

 5 case, the court rejected the defendants’ argument that they were exempt from the notice-and-comment

 6 process because the FAM is an interpretive—as opposed to a legislative—rule. See Baltimore, Dkt. No. 59,

 7 at 61-68. As the Baltimore court saw it, the FAM amendments were in fact legislative and thus warranted

 8 notice and comment. See id. at 66. Here, the distinction between legislative and interpretive rules, so

 9 crucial in Baltimore, is immaterial because the Proclamation is not a rule at all, but, as mentioned above,

10 a foreign policy device designed to exert diplomatic pressure on certain countries “to improve their

11 [vetting] practices.” Hawaii, 138 S. Ct. at 2421. The upshot is that Baltimore lends no reason to find that

12 notice-and-comment rulemaking procedures are required for the Proclamation or any related guidance.

13          Fourth and finally, the Baltimore court’s ruling as to the plaintiffs’ equal protection claim is of no

14 consequence here, where this Court has already dismissed all of Plaintiffs’ constitutional claims. See

15 Emami, Dkt. No. 74, at 16-18. To the extent that the Emami plaintiffs might be trying to revive their equal

16 protection claim, it still would suffer from the same “problems” identified by this Court in its dismissal

17 order: namely, their inference of discriminatory intent “is not nearly as obvious as [they] suggest, and

18 demands assumptions unsupported by non-conclusory allegations of fact”; the Supreme Court rejected the

19 assumption that the Proclamation “illegally discriminates on the basis of nationality”; and the Supreme

20 Court “has already concluded in reviewing the Proclamation that ‘the Government has set forth a sufficient

21 national security justification to survive rational basis review.’” Id. at 17-18 (quoting Hawaii, 138 S. Ct.

22 at 2423).

23                                                      ***

24

25

26

27

28 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY - 4
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
              Case 3:18-cv-01587-JD Document 127 Filed 10/10/19 Page 5 of 5




 1          Consequently, for all the foregoing reasons, Defendants respectfully request that the Court

 2 disregard Plaintiffs’ suggestion that Baltimore has any bearing on this case, and analyze the issues

 3 irrespective of the noticed decision.

 4
     DATED: October 10, 2019                         Respectfully submitted,
 5
                                                     JOSEPH H. HUNT
 6                                                   Assistant Attorney General
                                                     Civil Division
 7
                                                     AUGUST F. FLENTJE
 8                                                   Special Counsel
 9                                                   WILLIAM C. PEACHEY
                                                     Director
10                                                   Office of Immigration Litigation
                                                     District Court Section
11
                                                     SAMUEL GO
12                                                   Senior Litigation Counsel
                                                     Office of Immigration Litigation
13                                                   District Court Section
14                                                   DAVID KIM
                                                     P. ANGEL MARTINEZ
15                                                   NICOLE GRANT
                                                     Trial Attorneys
16                                                   Office of Immigration Litigation
17                                                   /s/ David Kim
18                                                   Attorneys for Federal Defendants
19

20

21

22

23

24

25

26

27

28 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY - 5
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD
